This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1815

                                   State of Minnesota,
                                      Respondent,

                                           vs.

                                  Luke Brandon Scott,
                                      Appellant.

                                  Filed April 25, 2016
                                Reversed and remanded
                                   Klaphake, Judge *

                              Ramsey County District Court
                                File No. 62-CR-10-8293


Lori Swanson, Attorney General, St. Paul, Minnesota; and

John J. Choi, Ramsey County Attorney, Laura Rosenthal, Assistant County Attorney,
St. Paul, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Benjamin J. Butler, Assistant
Public Defender, St. Paul, Minnesota (for appellant)


         Considered and decided by Reyes, Presiding Judge; Ross, Judge; and Klaphake,

Judge.




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

KLAPHAKE, Judge

       Appellant Luke Brandon Scott challenges the district court’s denial of his motion to

correct his sentence for false imprisonment and first-degree assault. Appellant argues that

under Minn. Stat. § 609.035, subd. 1 (2010), he cannot be sentenced for both convictions

because they arose out of the same behavioral incident. Because the convictions arose out

of the same behavioral incident, we reverse and remand.

                                     DECISION

       “[I]f a person’s conduct constitutes more than one offense under the laws of this

state, the person may be punished for only one of the offenses and a conviction or acquittal

of any one of them is a bar to prosecution for any other of them.” Minn. Stat. § 609.035,

subd. 1. The state bears the burden of proving by a preponderance of the evidence that

multiple criminal offenses did not arise from a single behavioral incident. State v.

McCauley, 820 N.W.2d 577, 591 (Minn. App. 2012), review denied (Minn. Oct. 24, 2012).

“The principle that only one sentence may be imposed based on a single behavioral incident

protects defendants from both multiple sentences and multiple prosecutions . . . .” State v.

Williams, 608 N.W.2d 837, 841 (Minn. 2000). “Whether the offenses arose from the same

behavioral incident depends on the facts and circumstances of the particular case.” State

v. Bauer, 776 N.W.2d 462, 477 (Minn. App. 2009), aff’d 792 N.W.2d 825 (Minn. 2011).

When, as here, both offenses are intentional, we “consider whether the conduct (1) shares

a unity of time and place and (2) was motivated by an effort to obtain a single criminal

objective.” Id. at 478. When the facts are not in dispute, the question of whether multiple


                                             2
offenses are part of a single behavioral incident is reviewed de novo. See State v. Ferguson,

808 N.W.2d 586, 590 (Minn. 2012).

A.     Unity of Time and Place

       Appellant argues that the false imprisonment and first-degree assault share a unity

of time because they happened over the course of one evening and early morning, and share

a unity of place because they both happened in appellant’s home and yard. We agree. The

crimes share a unity of time because appellant’s conduct occurred in a nearly continuous

manner from the outbreak of the dispute at or near 10:00 p.m. until he struck the victim,

C.H., with a wine bottle at or near 5:00 a.m. the following morning. See State v. Jones,

848 N.W.2d 528, 533 (Minn. 2014) (finding unity of time when text messages were sent

over a period of two-and-one-half hours at the same place). There is also a unity of place

because the false imprisonment and first-degree assault both occurred in and around

appellant’s home. See Williams, 608 N.W.2d at 843 (finding no distinction in place where

two crimes were committed where “the distance between the [rooms] was a matter of only

a few feet”).    Given that appellant’s actions share a unity of time and place, the

determination rests on whether the crimes share a single criminal objective. See Bauer,

776 N.W.2d at 479.

B.     Single Criminal Objective

       To decide whether crimes share a single criminal objective, “we examine the

relationship of the crimes to each other.” Jones, 848 N.W.2d at 533. A single criminal

objective must demonstrate a unity of purpose or be “the result of a single motivation

directed toward a single goal.” State v. Reiland, 274 Minn. 121, 125, 142 N.W.2d 635,


                                             3
638 (1966).    We must determine if “all of the acts performed were necessary to or

incidental to the commission of a single crime and motivated by an intent to commit that

crime.” State v. Krampotich, 282 Minn. 182, 186-87, 163 N.W.2d 772, 776 (1968).

       C.H.’s testimony about appellant striking her with a wine bottle gives context to the

incident. C.H. testified that before the wine-bottle incident, she was sitting on appellant’s

couch and “just begging him to let [her] out.” Appellant responded by threatening her with

a pellet gun and then brandishing an empty wine bottle. C.H. picked up another empty

wine bottle to defend herself but “realized that [she] was close enough to the door and that

[she] could use it . . . to break the window in the front door.” C.H. “thought that [breaking

the window] would . . . help [her] unlock it,” so she broke the window, realized she could

not unlock the door, and “started screaming for help.” C.H also testified that in response

to her breaking the window, appellant “was really mad,” and “while [she] was faced away

from him . . . he reached around and smashed [her] face with the bottle.” We agree with

appellant that striking C.H with a wine bottle after she broke his front door window was

part of a single criminal objective—confining C.H in his home. We cannot ignore the

state’s burden to prove by a preponderance of the evidence that the offenses did not occur

as part of the same behavioral incident. McCauley, 820 N.W.2d at 591. Aside from the

fact that appellant did inflict bodily harm on C.H., the state has offered no evidence to

substantiate a change in appellant’s criminal objective. During the night, appellant took

C.H.’s keys, put her in a dog kennel, and dragged her back inside when she tried to escape

through the back yard, all in an effort to confine C.H. Striking C.H. with a wine bottle

was, if not necessary, at least “incidental to the commission of [false imprisonment] and


                                             4
motivated by an intent to commit that crime.” See Krampotich, 282 Minn. at 186-87, 163

N.W.2d at 776; State v. Frank, 416 N.W.2d 744, 750 (Minn. App. 1987) (finding repeated

assaults of a victim were “a means to” the end of “contemplated sexual misconduct”),

review denied (Minn. Feb. 8, 1988).

       For these reasons, the district court erred when it concluded that the false

imprisonment and first-degree assault did not arise out of the same behavioral incident and

denied appellant’s motion to correct his sentence.

       Section 609.035, subdivision 1, “contemplates that a defendant will be punished for

the most serious of the offenses arising out of a single behavioral incident.” State v.

Kebaso, 713 N.W.2d 317, 322 (Minn. 2006) (quotation omitted). In determining which

sentence should be vacated, we “should look to the length of the sentences actually

imposed . . . to ascertain which offense is the most serious, leaving the longest sentence in

place.” Id. Appellant was sentenced to 15 months in prison on the false-imprisonment

conviction and 210 months in prison on the first-degree-assault conviction. We therefore

reverse and remand for vacation of Scott’s false-imprisonment sentence and resentencing

consistent with this opinion.

       Reversed and remanded.




                                             5